Citation Nr: 1231162	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include migraines, to include as secondary to service-connected anxiety disorder.  

2.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to service-connected anxiety disorder.  

3.  Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and a witness


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1991 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims have been before the Board on three previous occasions, with remands for procedural and evidentiary development occurring in May 2009, October 2009, and March 2011.  In March 2011, the Board granted service connection for an anxiety disorder.  The RO subsequently assigned a 50 percent disability evaluation for the disability.  For reasons discussed in detail below, further development is necessary before a final adjudication can occur on the current claims.  

The Veteran appeared at a Travel Board hearing in August 2009; a transcript is of record.      

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board, in its March 2011 decision, determined that service connection for a psychiatric disorder was warranted.  In so doing, it remanded the claims for service connection for a disorder manifested by fatigue, a headache disorder, and a respiratory disorder for a comprehensive medical opinion.  Specifically, the Board requested that an opinion on the nature and etiology of the claimed disorders be provided, and it was expressly asked that the examiner provide an opinion as to whether the service-connected anxiety disorder caused or aggravated the claimed disorders.  

The returned opinions, dated in June 2011, were authored by a VA internist after examining the Veteran.  Unfortunately, the examinations are deficient in their assessments, and further development is required.  

The medical opinion was issued in three separate examination reports, with the same physician reviewing the three claims independently.  With regard to headaches, she concluded that a "medication overuse headache" was present, and that this was "not caused by or a result of military service."  As far as a relationship between headaches and a service-connected psychiatric disorder, the examiner stated that it was out of her scope, and that a psychiatric consultation was necessary to address this contention.  With regard to the claimed respiratory condition, the examiner noted that the Veteran had a complaint of asthma; however, only a mild restrictive defect was assessed as due to obesity.  The examiner went on to state that an "opinion was not indicated," as there was no "objective evidence of claimed condition."  Somewhat confusingly, the examiner then re-affirmed that a mild restrictive defect was indeed present as a consequence of obesity.  The examiner stated that as it was due to obesity, it was "not related" to military service or the service-connected psychiatric condition.  No other rationale was offered, and the examiner did not explain why psychiatric consultation was not needed with respect to the alleged etiology of this disorder.  Lastly, with respect to fatigue, the examiner stated that because there was no evidence of infectious disease, immune, or nutritional disability, an opinion was not warranted on the matter.   

With respect to headaches, the claim was sent for a psychologist's opinion in October 2011.  The Veteran was not examined, and the psychologist stated that "there is no objective evidence to support that headaches are caused or worsened by a service-connected psychiatric disorder."  There was no rationale associated with this other than to state that there had been consultation with two physicians (one of whom had conducted the June 2011 examination, and had stated that such an opinion was out of her scope).  Moreover, the psychologist stated that it would be mere speculation to provide an opinion as to whether the Veteran's headaches were "aggravated beyond natural progression by an in-service event or illness."  

The returned opinions are problematic in several areas.  With regard to headaches, the examiner stated that there was a headache disability present, albeit due to medication usage, and then stated that an opinion as to whether there was a causal or aggravating relationship between these headaches and the service-connected anxiety was outside of her scope.  A psychology opinion was obtained; however, the psychologist simply provided a conclusory statement, without rationale, that was based in part on the opinion of the June 2011 examiner (who, as noted, specifically stated that the requested opinion was outside of her scope).  As this is the case, neither opinion is adequate. 

With regard to the respiratory disorder, the examiner first stated that no disorder was present, then stated that a mild restrictive defect was shown, and then based on the Veteran's obesity, stated that the restrictive defect was "not related" to the service-connected anxiety.  This examination report is incomplete, in that it failed to discuss a potential aggravating relationship between anxiety and breathing difficulty.  Moreover, there was no indication made as to why consultation with a mental health provider was needed with respect to the headache condition, but not with the breathing disorder.  Clarification is needed before a final opinion can be made on the issue.  

Regarding the claimed fatigue, the examiner stated that because there was no immune, infectious, or nutritional disease present, there was no chronic disorder responsible for the complaint.  There was essentially no discussion of the Veteran's complaints with respect to his service-connected anxiety disorder, and the examiner did not indicate as to whether consultation with a mental health provider was warranted.  

The Board notes that the sole psychology opinion of record is rather cursory in nature, and only addresses the contended relationship between headaches and service-connected anxiety.  The June 2011 VA examiner has noted that the interplay with the Veteran's headaches and his psychiatric symptoms are outside of her scope, and in light of her rather cursory review of the other claimed disorders (which only addressed physical explanations for the Veteran's conditions), the Board finds that the Veteran should be afforded a VA examination for remedial purposes that includes consultations with a psychiatrist if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  If indicated, consultation with a VA psychiatrist for an expert opinion should occur.  In this respect, the examiner should provide an opinion as to whether it is at least as likely as not that a headache disorder, respiratory disorder, and disorder manifested by fatigue were caused or aggravated beyond the natural course of the disease process by the service-connected anxiety disorder.  A rationale must accompany any conclusions reached in the examination report.  Should, in the examiner's judgment, a separate psychiatric evaluation be warranted to resolve the issues on appeal, such an examination should occur to address those matters which are outside the scope of the examiner.  

2.  Following the directed development, readjudicate the issues on appeal.  Should the claim be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


